Citation Nr: 0404198	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  96-05311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.

2.  Entitlement to an increase in a 40 percent rating for 
residuals of a shell fragment wound (SFW) of the lumbar 
spine.

3.  Entitlement to an increase in a 10 percent rating for 
residuals of a SFW of the dorsal spine.

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1995 RO decision that denied an 
increase in a 40 percent rating for residuals of a SFW of the 
lumbar spine, denied an increase in a 10 percent rating for 
residuals of a SFW of the dorsal spine, and denied a TDIU 
rating.  In August 1996, January 1998, and December 2000, the 
Board remanded these issues to the RO for additional 
development.  The veteran also appeals a December 2002 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for ulcerative colitis.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for ulcerative 
colitis.  The remand at the end of the Board decision 
addresses the issues of increased ratings for SFW residuals 
and a TDIU rating.


FINDINGS OF FACT

A July 1986 Board decision denied a claim for service 
connection for ulcerative colitis.  Evidence received since 
that time is cumulative or redundant, or it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for ulcerative colitis, and 
the July 1986 Board decision remains final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through discussions in correspondence, the RO rating 
decision, and a statement of the case, the VA has informed 
the veteran of the evidence necessary to reopen and 
substantiate his claim for service connection for ulcerative 
colitis.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained.  In an 
application to reopen a previously denied claim, there is no 
VA duty to provide a VA examination prior to the submission 
of new and material evidence.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

A claim for service connection for ulcerative colitis was 
denied in a July 1986 Board decision.  That decision is 
considered final, with the exception that the claim may be 
reopened is new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The file shows that in 1996 and 1998, the veteran requested 
that the claim for service connection for ulcerative colitis 
be reopened.  As applicable to the present appeal, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001; thus the new version does not 
apply to the instant case.  See 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for specified 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
Board notes that ulcerative colitis is not one of the 
specified diseases subject to presumptive service connection 
based on Vietnam Agent Orange exposure.  Id.  In fact, the VA 
Secretary, under the authority of the Agent Orange Act of 
1991, Pub. L. 102-4, 105 Stat. 11, has determined, based on 
reports from the National Academy of Sciences and other 
medical and scientific studies, that the Agent Orange 
presumption does not apply to a number of conditions, 
including gastrointestinal conditions such as the ulcerative 
colitis being claimed by this veteran.  See, e.g., 68 Fed. 
Reg. 27630, 27637 (2003).

The evidence available at the time of the 1986 Board decision 
may be briefly summarized.  The veteran served on active duty 
in the Navy from March 1965 to August 1968.  This included 
service in Vietnam during which he sustained back wounds and 
was awarded the Purple Heart Medal.  Service medical records 
show no ulcerative colitis or other chronic gastrointestinal 
disorder.  There is no medical evidence of a chronic 
gastrointestinal disorder until years after service.  In 1973 
the veteran was in a vehicle accident and sustained multiple 
injuries, such as an abdominal injury and cervical spine 
injury.  The abdominal injury included a ruptured spleen and 
lacerated liver; treatment included a splenectomy and 
surgical repair of the liver; and there were later 
complications such as an incisional ventral hernia that 
required more surgery.  Ulcerative colitis was first shown, 
diagnosed, and treated in 1983; multiple colon surgeries were 
required (such as total colectomy and ileo-rectal 
anastomosis) for the disease.  In 1985 the veteran claimed 
service connection for ulcerative colitis, maintaining that 
it was due to Agent Orange exposure during his service in 
Vietnam.  Lay statements in support of this assertion were 
submitted.  

Since the 1986 Board decision which denied service 
connection, the veteran has submitted some duplicate records 
which were already considered.  Such redundant evidence is 
not new.  

He has also submitted numerous additional medical records, 
showing ulcerative colitis from 1983 into the 2000s.  It was 
already known that he had ulcerative colitis beginning in 
1983, many years after service, and thus the additional 
medical records are cumulative, not new.  Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999).  The additional medical 
evidence is also not material evidence as it does not link 
current ulcerative colitis to service.  It is not material 
evidence since by itself, or in connection with earlier 
evidence, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Ulcerative colitis is not a listed disease subject to 
presumptive service connection under the law concerning 
Vietnam Agent Orange exposure, and there still is no medical 
evidence otherwise linking the veteran's ulcerative colitis 
to herbicide exposure in service.

Since the 1986 Board decision, the veteran has submitted 
documents showing he was awarded payments under the Agent 
Orange Veteran Payment Program.  The Agent Orange Veteran 
Payment Program is not related to the VA, and such program 
stems from a court settlement in a class-action product-
liability lawsuit brought by Vietnam veteran's against 
manufacturers of Agent Orange.  The criteria for an award 
under the Agent Orange Veteran Payment Program are not the 
same as those for a finding by the VA of service connection 
for a disability, and quite simply an award under the Agent 
Orange Veteran Payment Program does not tend to prove a VA 
claim.  See Winsett v. West, 11 Vet.App. 420, 425 (1998) 
(discussing the Agent Orange Veteran Payment Program).  In 
any event, while such documents are new, they are not 
material evidence since they do not tend to prove the VA 
claim.

The veteran has submitted more lay statement generally 
describing Agent Orange exposure in Vietnam, and alleging his 
ulcerative colitis is due to such exposure.  These lay 
statements are cumulative or redundant, not new.  Vargas-
Gonzalez, supra.  That the veteran had Agent Orange exposure 
in Vietnam is not in dispute; rather, the crucial question is 
whether such exposure led to ulcerative colitis many years 
after service.  The additional lay statements on causation 
are not competent or material evidence, since laymen are not 
competent to give medical opinions on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for ulcerative colitis, and thus the July 1986 
Board decision remains final.


ORDER

The application to reopen the claim for service connection 
for ulcerative colitis is denied.


REMAND

The remaining issues on appeal are entitlement to an increase 
in a 40 percent rating for residuals of a SFW of the lumbar 
spine, entitlement to an increase in a 10 percent rating for 
residuals of a SFW of the dorsal spine, and entitlement to a 
TDIU rating.  

Due to delays in the appellate process, it has been 5 years 
since the last VA examination to determine the severity of 
the residuals of SFWs of the lumbar and dorsal spine areas.  
The veteran asserts the conditions have worsened.  Under such 
circumstances, a current examination of these disabilities is 
warranted, as part of the duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
A Board decision on the TDIU issue cannot be made prior to a 
decision on the increased rating issues.  

Accordingly, these issues are remanded for the following:

1.  The RO should then have the veteran 
undergo VA examination to determine the 
severity of service-connected residuals 
of SFWs of the lumbar and dorsal spine 
areas.  The claims folder should be 
provided to and reviewed by the doctor.  
All findings necessary for rating these 
conditions should be provided in detail.  
After reviewing historical records in the 
claims folder, the doctor should give an 
opinion, with adequate rationale, as to 
whether or not the service-connected 
residuals of SFWs of the lumbar and 
dorsal spine areas (to the exclusion of 
the veteran's non-service-connected 
disorders) render him unable to perform 
gainful employment.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for increased ratings for residuals of 
SFWs of the lumbar and dorsal spine areas, 
as well as the claim for a TDIU rating.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



